DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (US9,911,473 B1), and further in view of Wang (US 6,700,822 B1).
Regarding claim 1, Singh teaches a memory device, comprising:
(Fig. 1, Memory banks MB11, local bit lines LIO and word lines connected to WL decoder);
a first local data latch connected to the local bit line, the first local data latch having an enable terminal configured to receive a first local clock signal (local bit lines BL and BLB are connected to SA, the sense amplifier SA latched data temporary based on enable signal SA-EN) ;
a first global data latch connected to the first local data latch by a global bit line, the first global data latch having an enable terminal configured to receive a global clock signal (Fig. 3A, GIO1_3A, is a global latch which receive an enable signal EN and NEB based on the global clock); 
Singh is silent in teaching a word line latch configured to latch a word line select signal, the word line latch having an enable terminal configured to receive a second local clock signal; a global address latch connected to the word line latch, the global address latch having an enable terminal configured to receive the global clock signal.
Wang teaches a word line latch configured to latch a word line select signal, the word line latch having an enable terminal configured to receive a second local clock signal (Fig. 5, Local x-address latch); a global address latch connected to the word line latch, the global address latch having an enable terminal configured to receive the global clock signal (Fig. 5, Global x-address latch).
Thus, it would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to latch the global/bank address 
Regarding claim 7, Singh further teaches the memory device of claim 1, further comprising a second global data latch, wherein the first global data latch is configured to receive a first data bit and the second global data latch is configured to receive a complement of the first data bit (the global bit line will be connected to a global latch and the complementary global bit line will be connected to a second global latch, see Fig. 2 and Fig. 3A).
Regarding claim 8, Singh further teaches the memory device of claim 7, wherein the memory cell is further connected to a local bit line bar, the memory device further comprising a second local data latch connected to the local bit line bar, wherein the second global data latch is connected to the second local data latch by a global bit line bar (Fig. 2, the bit line BL11 and complementary bit line BLB11 are connected to SA11 which comprises a latch).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh and Wang as applied to claim 1 above, and further in view of Hwang (US 2012/0188839 A1).
Regarding claim 2, Singh is silent in teaching a bank select latch configured to latch a bank select signal, the bank select latch having an enable terminal configured to receive the second local clock signal, wherein the global address latch is connected to the bank select latch.
(Fig. 4, Bank Address Latch unit 405).
Thus, it would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to latch bank address in order to temporary store the information during the memory operation. 

Claims 10-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (US9,911,473 B1), and further in view of Wang (US 6,700,822 B1) and Hwang (US 2012/0188839 A1).
Regarding claim 10, Singh teaches a memory device, comprising:
a memory array including a first memory bank having a first memory cell connected to a first local bit line and a first word line (Fig. 1, Memory banks MB11, local bit lines LIO and word lines connected to WL decoder);
a first local I/O including a first local data latch connected to the first local bit line, the first local data latch having an enable terminal configured to receive a first local clock signal (Fig. 2, local input/output LIO11 comprises sense amplifier SA11 which comprises a latch);
a first local controller connected to the first memory bank (Fig. 2, LCTRL1), 
a global controller connected to the first local controller (Fig. 1, GCTRL) , the global controller configured to receive a memory address (receives address A); and
a global I/O connected to the first local I/O, the global I/O including a first global data latch configured to receive a data signal and connected to the first local I/O by a (Fig. 3A, global input/output GIO1_3A).
Singh is silent in teaching the first local controller having a first bank select latch configured to latch a first bank select signal, the first bank select latch having an enable terminal configured to receive a second local clock signal; and the global controller having a global address latch configured to latch an address signal and having an enable terminal configured to receive a global clock signal.
Hwang teaches a first bank select latch configured to latch a first bank select signal, the first bank select latch having an enable terminal configured to receive a second local clock signal (Fig. 4, Bank Address Latch unit 405).
Wang teaches a global address latch configured to latch an address signal and having an enable terminal configured to receive a global clock signal (Fig. 5, Global x-address latch).
Thus, it would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to latch bank address and to latch global address in order to temporary store the information during the memory operation. 
Regarding claim 11, Singh and Hwang further teach the memory device of claim 10, further comprising a word line driver connected to the global controller (Singh teaches in Fig. 1, the global control GCTRL connected to WL decoder which drives the wordlines), the word line driver including a word line latch configured to latch a word line select signal, the word line latch having an enable terminal configured to receive the second local clock signal, wherein the global address latch is connected (Hwang teaches in Fig. 4 a Row Address Latch Unit 407 which  latches the word line select signal).
Regarding claim 12,  Singh teaches the memory device of claim 10, wherein the memory array includes a second memory bank having a second memory cell connected to a second local bit line and a second word line; a second local I/O including a second local data latch connected to the second local bit line, the second local data latch having an enable terminal configured to receive the first local clock signal; a second local controller coupled to the second memory bank, the second local controller having a second bank select latch configured to latch a second bank select signal, the second bank select latch having an enable terminal configured to receive the second local clock signal; wherein the global controller is connected to the second local controller, and wherein the global I/O is connected to the second local I/O (Fig. 1, teaches a plurality of memory banks MB, a plurality of local bit lines BL and BLB, a plurality of word lines WL, a plurality of local input/output LIO, a plurality of local controller LCTRL and a global controller GCTRL).
Regarding claim 13, Singh further teaches the memory device of claim 10, wherein the first memory cell is connected to a first local bit line bar, and wherein the local I/O includes a second local data latch connected to the first local bit line bar, the first local data latch having an enable terminal configured to receive the first local clock signal (Fig. 2, local bit line BL and local bit line bar BLB are connected to latch in the sense amplifier SA11).
Regarding claim 14, Singh further teaches the memory device of claim 12, wherein the first local controller is configured to output the second local clock signal to the enable terminal of the word line driver (Fig. 1).
Regarding claims 18-20, the claims have similar limitations as claims 10-14. Therefore, the claims are rejected under the same grounds of rejection.

Allowable Subject Matter
Claim 3-6, 9, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
After further search and consideration it is determined that the prior art of record neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach, the following limitation(s) in combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099.  The examiner can normally be reached on Monday to Thursday (8AM till 6PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Khamdan N. Alrobaie/Primary Examiner, Art Unit 2824